DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven Zuschlag (Reg. No. 43,309, Tel. No. 516-822-3550) on 20 October 2021.
The application has been amended as follows: 
In claim 1, lines 6-9 are amended as follows:
--determine, based on the first break-away pressure measured value (pi1) and break-away pressure reference information (pri) stored in the diagnostic apparatus, a first break-away pressure prediction value (pp1) for a first prediction position (xp1) of the actuator element, the first prediction position (xp1) being different from the first position (x1),
wherein the diagnostic apparatus is configured to provide, based on the first break-away pressure prediction value, wear information and/or information on a remaining service life of the fluid actuator.--

In claim 15, lines 5-8 are amended as follows:
--determining, (S2), based on the first break-away pressure measured value (pi1) and break-away pressure reference information (pri), a first break-away pressure prediction value (pp1) for a first prediction position (xp1) of the actuator element, the first prediction position (xp1) being different from the first position (x1), and
providing, based on the first break-away pressure prediction value, wear information and/or information on a remaining service life of the fluid actuator.--

Claim 16 is cancelled.

Allowable Subject Matter
Claims 1-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the closest prior art reference, Friman et al. (US 2019/0390691 A1) (hereinafter Friman), teaches various limitations found in the claims, as described in the Office Action mailed on 22 April 2021. The prior art fails to teach or provide motivation for wherein the diagnostic apparatus is configured to provide, based on the first break-away pressure prediction value, wear information and/or information on a remaining service life of the fluid actuator, in combination with the rest of the limitations found in the claims.
Regarding claims 2-9, 12-14, and 17-18, they are dependent on or include all of claim 1.
Regarding claim 10, the closest prior art reference, Friman, teaches various limitations found in the claim, as described in the Office Action mailed on 22 April 2021. The prior art fails to teach or provide motivation for wherein the diagnostic apparatus is configured to subject the first break-away pressure prediction value and/or second break-away pressure prediction value to a transformation such that the two break-away pressure prediction values are moved in the same direction with increasing stiffness of the actuator element, in combination with the rest of the limitations found in the claims from which it depends upon.
Regarding claim 11, it is dependent on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861